DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to independent claim 1, this claims sets forth the limitation “at least two unweldable materials.” The metes and bounds of this particular limitation cannot be determined since this appears to indicate that the materials themselves cannot be welded. The term must be provided the broadest reasonable interpretation in light of the specification. The specification indicates that unweldable materials include copper, magnesium, titanium, and steel. (See Page 11, Lines 7-12) However, these materials can be welded. 
For the purposes of examination, the Office is interpreting this particular limitation to mean “at least two materials that are non-weldable directly to each other with thermal joining processes in a lap joint configuration…”

In further regards to claim 1, this claim sets forth applying “a thermomechanical or mechanical surface protection layer”. The metes and bounds of this particular limitation cannot be determined. It is unclear whether the layer is provided by a thermomechanical or mechanical means or if the layer serves to protect from thermomechanical or mechanical effects. 
For the purposes of examination, the Office is interpreting this particular limitation to mean that the layer either protects from or is made by thermomechanical or mechanical means. 

In further regards to independent claim 1, this claim sets forth the phrase “the sprayed layer” in the fifth line of this claim. There is a lack of antecedent basis for this particular limitation in the claim. 
For the purposes of examination, the Office is interpreting this particular limitation to refer to the thermomechanical or mechanical surface protection layer.

Claims 2-11 depend from independent claim 1 and incorporate the limitations therein. Therefore, claims 2-11 are rejected for the reasons set forth above in regards to independent claim 1.

As to claims 3-7 and 11, these claims set forth the limitation of “the thermal sprayed layer”. There is a lack of antecedent basis for this particular limitation. For the purposes of examination the Office is interpreting this to refer to the thermomechanical or mechanical surface protection layer.

As to claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation aresistance welding method and the claim also recites weldbonding, spot welding, projection welding, or roller seam welding which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

As to claim 5, this claim sets forth the limitation of “the reached spot weld.” There is a lack of antecedent basis for this particular limitation. The metes and bounds of this limitation cannot be determined. 

As to claim 5, this claim sets forth that the ratio is “lower or equal to 0.25 mm”. The metes and bounds of this particular limitation cannot be determined since a ratio would not have a unit of measurement, e.g. mm, within it.

As to claims 6 and 8, the claims set forth a substrate. There is a lack of antecedent basis for this particular limitation. The Office is unable to determine what is intended to relate to this particular limitation in the independent claim from which these claims depend. 

As to claim 9, this claim sets forth the limitation “the metallic material” in the second line of the claim. There is a lack of antecedent basis for this particular limitation. 

As to claim 9, this claim sets forth that the layer has similar alloy related to the metallic material. It is unclear what is meant by the phrase “similar alloy”. Therefore, the metes and bounds of this particular limitation cannot be determined. The Office is unable to determine the scope of this limitation. 

As to claim 10, this claim sets forth the limitation “the hybrid joining process” in the second line of this claim. This limitation lacks an antecedent basis. The Office is unable to determine to which this limitation is referring. 

In regards to independent claim 12, this claim sets forth the limitation “at least two unweldable materials.” The metes and bounds of this particular limitation cannot be determined since this appears to indicate that the materials themselves cannot be welded. The term must be provided the broadest reasonable interpretation in light of the specification. The specification indicates that unweldable materials include copper, magnesium, titanium, and steel. (See Page 11, Lines 7-12) However, these materials can be welded. 
For the purposes of examination, the Office is interpreting this particular limitation to mean “at least two materials that are non-weldable directly to each other with thermal joining processes in a lap joint configuration…”

In further regards to claim 12, this claim sets forth applying “a thermomechanical or mechanical surface protection layer”. The metes and bounds of this particular limitation cannot be determined. It is unclear whether the layer is provided by a thermomechanical or mechanical means or if the layer serves to protect from thermomechanical or mechanical effects. 
For the purposes of examination, the Office is interpreting this particular limitation to mean that the layer either protects from or is made by thermomechanical or mechanical means. 

In further regards to independent claim 12, this claim sets forth the phrase “the sprayed layer” in the fourth through fifth line of this claim. There is a lack of antecedent basis for this particular limitation in the claim. 
For the purposes of examination, the Office is interpreting this particular limitation to refer to the thermomechanical or mechanical surface protection layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-251676 (JP ‘676), submitted in the IDS on 19 June 2020.
In regards to independent claims 1 and 12 and dependent claims 2-4 and 11, JP ‘676 is directed to a method of joining a steel material and an aluminum material by a resistance welding method such as spot welding. (¶1) It is desired to join a steel material and an aluminum-based material by lap resistance welding represented by spot welding. (¶3) It is difficult to join dissimilar metals such as steel and aluminum by this method. (¶4) Therefore, these materials can be considered unweldable.
One of the materials to be welded is coated with a low melting point on the surface of the steel material without lowering protectivity. (¶9) When a steel material and an aluminum-based material are joined to each other, the surface of the steel sheet in contact with the aluminum-based material is coated with an aluminum-based material. (¶10) After coating a metal or alloy having a melting point equal to or lower than the melting point of the material to a thickness of 2 to 20 microns, the steel and the aluminum-based material are resistance-welded. (¶10) This would be a thermal joining process. The coating can be provided by thermal spraying. (¶13) This coating corresponds to a thermomechanical or mechanical surface protection layer since it would protect against these elements. This layer would also be a barrier for a corrosive medium. 

Claims 1, 3, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 00/38854 (WO ‘854), submitted in the IDS on 19 June 2020.
In regards to independent claims 1 and 12 and dependent claims 3, 7 and 11, WO ‘854 is directed to an aluminum or aluminum alloy extended heat transfer surface that is fabricated on ferrous metal tubes. (Abstract) The tubes, usually steel, are first coated with a layer of a material compatible with aluminum welding. (Abstract) The coating is usually aluminum or aluminum alloy. (Abstract) The fins are usually spiral fins and they are welded to the coating by laser welding. (Abstract) 
The thickness of the coating is in the range to provide a bond with the fin. (Page 3, Lines 1-3) It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 21 5 (CCPA 1980). See MPEP 2144.05, Sec. II. It would have been well within the ability of one of ordinary skill in the art to have found the optimum range for this thickness.
The coating would correspond to the claimed thermomechanical or mechanical surface protection layer. The steel and aluminum would be considered unweldable since they are non-weldable directly to each other. The laser welding would be a thermal joining process. This coating would also be a barrier for a corrosion medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784